Exhibit 10.6

 

LEASE GUARANTY

 

GUARANTY dated as of September 22, 2004 by WACHOVIA CORPORATION, a North
Carolina corporation (“Guarantor”), in favor of First States Investors 3300,
LLC, a Delaware limited liability company (“Guaranteed Party”), as lessor under
that certain Lease Agreement (the “Lease”), dated of even date herewith, between
Guaranteed Party and Wachovia Bank, National Association (“Wachovia”) with
respect to a portion of the property more particularly described on Schedule A
attached hereto.

 

To induce the Guaranteed Party to enter into the Lease and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guarantor hereby irrevocably and unconditionally guarantees to the Guaranteed
Party, all present and future obligations of Wachovia arising out of the Lease
to the Guaranteed Party. Upon the failure of Wachovia to punctually fulfill any
such obligation following the giving of such notice and the application of such
grace or cure period that is provided for under the Lease with respect to a
default of Guarantor, and upon written demand by the Guaranteed Party to the
Guarantor, the Guarantor agrees to fulfill, or cause to be fulfilled, to the
extent such obligation is not performed, the performance of such obligation;
provided, that any single or partial exercise by the Guaranteed Party of any
right, remedy or power hereunder shall not preclude any other or future exercise
of any right, remedy or power. Each and every right, remedy and power hereby
granted to the Guaranteed Party or allowed it by law shall be cumulative and not
exclusive of any other, and may be exercised by the Guaranteed Party at any time
or from time to time.

 

The Guarantor hereby agrees that its obligations hereunder shall be continuing
and unconditional and will not be discharged except by full and complete
satisfaction of all present and future obligations of Wachovia to the Guaranteed
Party arising out of the Lease, irrespective of any change in or amendment to
the Lease.

 

The Guarantor hereby waives diligence, presentment, demand on Wachovia for
delivery or otherwise, filing of claims, requirement of a prior proceeding
against Wachovia and protest or notice.

 

In the event of a dispute between the Guarantor and the Guaranteed Party arising
out of this instrument or the rights or obligations hereunder, the successful
party in any action or proceeding commenced on account of such dispute shall be
entitled to recover from the other party the reasonable amount of attorneys’
fees and expenses incurred by it in connection with such dispute.

 

The Guarantor represents to the Guaranteed Party as of the date hereof that:

 

1. It is duly organized and validly existing under the laws of the jurisdiction
of its incorporation and has full power and legal right to execute and deliver
this Guaranty and to perform the provisions of this Guarantee on its part to be
performed.



--------------------------------------------------------------------------------

2. Its execution, delivery and performance of this Guaranty have been and remain
duly authorized by all necessary corporate action and do not contravene any
provision of its certificate of incorporation or by-laws, as amended, or any
law, regulation or contractual restriction binding on it or its assets.

 

3. All consents, licenses, authorization and approvals requisite for its due
execution, delivery and performance of this Guaranty have been obtained from or,
as the case may be, filed with the relevant governmental authorities having
jurisdiction and remain in full force and effect and all conditions thereof have
been duly complied with and no other action by, and no notice to or filing with,
any governmental authority having jurisdiction is required for such execution,
delivery or performance.

 

4. This Guaranty is its legal, valid and binding obligation enforceable against
it in accordance with its terms, except as enforcement hereof may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights or by general equity principles.

 

By accepting this Guarantee, the Guaranteed Party agrees that the Guarantor
shall be subrogated to all rights of the Guaranteed Party against Wachovia in
respect of any delivery or payment made by the Guarantor pursuant to this
Guarantee; provided, however, that the Guarantor shall not exercise or be
entitled to receive any payments arising out of, or based upon such right of
subrogation until all obligations under the Lease shall have been paid in full
to the Guaranteed Party.

 

Neither the Guarantor nor the Guaranteed Party may assign its rights, interests
or obligations hereunder to any other person (except by operation of law)
without the prior written consent of the Guarantor or the Guaranteed Party, as
the case may be.

 

All notices or demands on the Guarantor shall be deemed effective when received,
shall be in writing and shall be delivered by hand or by registered mail, or by
facsimile transmission promptly confirmed by registered mail, addressed to the
Guarantor at:

 

    Wachovia Corporation     c/o Wachovia Bank, N.A.     Corporate Real Estate  
  [401 S. Tryon Street, 18th Floor, NC0340     Charlotte, NC 28202    
Attention: Cindy Burns, Ops Leader, AVP     Fax: (704) 374-6832] with a copy to:
  Wachovia Bank, N.A.     Corporate Real Estate     225 Water Street, Suite 850
    Jacksonville, FL 32202     Attention: Neil C. King, SVP     Fax: (904)
489-3544

 

2



--------------------------------------------------------------------------------

and to:   Wachovia Bank, N.A.     Corporate Real Estate     401 S. Tryon Street,
18th Floor     Charlotte, NC 28202     Attention: Sarah Muenow, AVP     Fax:
(704) 374-6832 and to:   Wachovia Bank, N.A.     Corporate Legal Division    
301 S. College Street, 30th Floor, NC0630     Charlotte, NC 28288-0630    
Attention: Rebecca Olliff (PID # )     Fax: (704) 715-4498 and to:   Wachovia
Corporate Real Estate     201 N. Tryon St., 21st Fl, NC0114     Charlotte, NC
28288-0114     Attn: Lease Administration (PID# )

 

or to such other address or facsimile number as the Guarantor shall have
notified the Guaranteed Party in a written notice delivered to the Guaranteed
Party in accordance with the Lease.

 

This Guaranty shall be governed by and construed in accordance with the laws of
the State of North Carolina. All capitalized terms not otherwise defined herein
shall have the respective meanings assigned to them in the Lease.

 

WACHOVIA CORPORATION By:  

 

--------------------------------------------------------------------------------

    Name:   Neil C. King     Title:   Senior Vice President

 

3



--------------------------------------------------------------------------------

SCHEDULE “A”

 

LEGAL DESCRIPTION

 

[TO BE ATTACHED]

 

4